 Case 1:20-cv-00441-JB-N Document 6 Filed 11/16/20 Page 1 of 1                      PageID #: 26




                            IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

FOSHEE MANAGEMENT                               )
COMPANY, LLC, as agent of owner,                )
doing business as Hillcrest Estates,            )
       Plaintiff,                               )
                                                )
v.                                              ) CIVIL ACTION NO. 1:20-00441-JB-N
                                                )
GEREMY FINCH,                                   )
     Defendant.                                 )

                                              ORDER

        After due and proper consideration of the issues raised, and there having been no

objections filed, the Report and Recommendation of the Magistrate Judge (Doc. 5) made under

28 U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala. GenLR 72(a)(2)(S),

and dated October 20, 2020, is ADOPTED as the opinion of the Court.

        Accordingly, it is ORDERED that the Defendant’s motion to proceed without prepayment

of removal fees (Doc. 2) is MOOT, and that this case is REMANDED sua sponte to the District

Court of Mobile County, Alabama, under 28 U.S.C. § 1447(c) for lack of subject-matter

jurisdiction.

        DONE and ORDERED this 16th day of November, 2020.

                                              /s/ JEFFREY U. BEAVERSTOCK
                                              UNITED STATES DISTRICT JUDGE
